Citation Nr: 0032547	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease, claimed as secondary to a service-connected 
cardiovascular disability currently manifested by 
palpitations, paroxysmal supraventricular tachycardia and 
panic attacks.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a service-connected cardiovascular disability 
currently manifested by palpitations, paroxysmal 
supraventricular tachycardia and panic attacks.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which denied claims for service 
connection for hypertension, secondary to a service-connected 
organic heart disease, a rating in excess of 10 percent for 
the service-connected organic heart disease, and a total 
rating based on individual unemployability, due to service-
connected disabilities.  The Atlanta, Georgia, RO notified 
the veteran of this decision, and thereafter certified the 
matters for the Board's appellate review.

A Travel Board hearing was held on September 14, 2000, before 
the undersigned, who is a Veterans Law Judge and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.


REMAND

The veteran contends that he is entitled to be service-
connected for hypertensive vascular disease, which he 
believes is secondary to his service-connected cardiovascular 
disability that is shown to currently be manifested by 
palpitations, paroxysmal supraventricular tachycardia and 
panic attacks.  He also contends that his service-connected 
cardiovascular disability should be rated higher than 
evaluated, and that he is also entitled to a total rating 
based on individual unemployability due to service-connected 
disabilities.  After a review of the evidentiary record, the 
Board finds that additional development is necessary.

The service connection issue needs to be remanded because the 
RO has yet to secure a medical opinion addressing the 
veteran's contention in this regard, particularly in light of 
VA's duty to assist a claimant when such assistance may 
substantiate entitlement to the benefits sought.  38 U.S.C.A. 
§ 5107(a).  The Board notes that the veteran's cardiovascular 
system was examined by VA in March 1998, and then again, by 
an independent medical examiner, in September 1998.  It 
appears (although this is not clear either) that the veteran 
suffers from hypertensive vascular disease, as claimed.  
However, an opinion on the particular question of etiology 
has not been secured.

The second issue needs to be remanded at this time because 
the medical evidence in the file appears to be incomplete.  
In this regard, it is noted that the veteran said, at the 
September 2000 Travel Board hearing, that he had been 
receiving VA outpatient medical care at the Decatur, Georgia, 
VA medical center, since 1998, and that he was still under 
treatment at that medical facility, where he saw a particular 
physician on a regular basis.  Copies of these medical 
records, which are certainly pertinent to the veteran's claim 
for an increased rating, have yet to be secured.

Regarding the second issue, the Board also notes that the 
veteran's representative suggested, at the September 2000 
Travel Board hearing, that the claim be remanded, in order to 
have a VA physician clarify the cardiovascular diagnosis that 
is warranted in this case, particularly in light of the fact 
that the report of the March 1998 medical examination led the 
RO to rate the service-connected cardiovascular disability 
under a diagnostic code different from the one under which 
the veteran had historically been rated.  (Both diagnostic 
codes offer different criteria for rating service-connected 
cardiovascular disorders.)  The Board agrees that there 
indeed appears to be inconsistency as to what is the actual 
cardiovascular disease that the veteran suffers from, and is 
therefore of the opinion that the veteran should be re-
examined by VA, in order to clarify this matter.

Insofar as an increased rating issue is hereby being 
remanded, and the possibility of a grant of service 
connection for another disability has arisen, the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
hereby being held in abeyance, pending the re-adjudication of 
the first two issues listed on the cover page of this remand.

In view of the above, the Board finds it necessary to remand 
this case to the RO for the following development:

1.  The RO should secure copies of the 
records reflecting VA medical treatment 
since 1998 at the VA Decatur, Georgia, VA 
medical center.

2.  After the above records have been 
associated with the file, the RO should 
schedule the veteran for a VA medical 
examination of his cardiovascular system.  
The examiner should be provided with the 
claims folder, to include a copy of this 
remand, prior to the examination, and 
should be asked to review the file, 
examine the veteran, request, and 
interpret, for the record, any necessary 
tests and/or studies, and submit a 
comprehensive, legible report of medical 
examination containing, as a minimum, the 
following information:

A.  A statement as to whether he or 
she reviewed the file prior to the 
examination.

B.  A statement, based on the 
results of the examination and the 
review of the medical evidence in 
the file, clarifying what 
cardiovascular disease, or diseases, 
the veteran currently suffers from.  
For each such diagnosed disease, the 
examiner should describe all 
associated symptoms, and the 
severity of each symptom.

C.  A statement as to whether the 
veteran currently suffers from 
hypertensive vascular disease.  If 
he does, the examiner should be 
asked to express an opinion as to 
the etiology of this disease, i.e., 
whether it is as likely as not that 
the disease is, as the veteran 
claims, secondary to the service-
connected cardiovascular disability, 
or in any other way causally related 
to service.

The examiner should be asked to include 
in his report of medical examination a 
full rationale for all his or her 
opinions and conclusions.

3.  Once the above development has been 
fully accomplished, and the RO is 
satisfied that the record is complete, 
the claims on appeal should be re-
adjudicated.  If, upon re-adjudication, 
either of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
allowed sufficient time for a response.  
Thereafter, the case should be returned 
to the Board, if appropriate.

No action is required from the veteran until he is contacted 
by the RO.  The  purpose of this remand is to ensure due 
process and to obtain additional clarifying medical and 
service evidence.  The veteran, however, is hereby reminded 
that he has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).







